Citation Nr: 1631042	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-20 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for cervical dystonia. 

2.  Entitlement to service connection for cervical dystonia. 

3.  Entitlement to service connection for leukopenia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1958 to September 1979. 

These matters come on appeal before the Board of Veterans' Appeal (Board) from a November 2012 rating decision by the Department of Veterans Affairs, Regional Office located in Waco, Texas.  In that rating decision, the RO reopened the previously denied claim for service connection for cervical dystonia, but confirmed and continued the denial of the underlying claim, and denied the claim for entitlement to service connection for leukopenia. 

Although the Veteran's claim was reopened in the rating decision, the Board notes that irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the issue has been re-characterized on the first page. 

In April 2016, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  Following the hearing, the Veteran submitted additional evidence.  As the Veteran's appeal was received after February 2, 2013, he is presumed to have waived review by the agency of original jurisdiction of additional evidence or arguments submitted.  See 38 C.F.R. § 20.1304(a) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for cervical dystonia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2003 rating decision the RO denied service connection for a claim for cervical dystonia because the evidence failed to demonstrate that his current diagnosed disorder was incurred in or otherwise related to his period of service.  The Veteran was notified of the decision later that month; however, as the Veteran did not submit any additional evidence or any intention to appeal, and the decision is final. 
 
2.  Evidence added to the record since the final August 2003 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for cervical dystonia.

3.  Leukopenia, a disorder manifested by reduced white blood cell count, is a laboratory finding, which is not a chronic disability for which VA disability benefits may be awarded.


CONCLUSIONS OF LAW

1.  The August 2003 RO rating decision which denied the Veteran's claim for service connection for cervical dystonia is final; and new and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

2.  Leukopenia is not disease, disability, or injury for which applicable law permits the award of service connection.  38 U.S.C.A. §§ 1101, 1110, 1131, 1701(1) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Notably, in view of the Board's favorable decision to reopen the previously denied claim for service connection for cervical dystonia, further assistance is unnecessary to aid the Veteran in substantiating the claim.  With respect to the claim for service connection for leukopenia, VA sent a letter to the Veteran in April 2011 that addressed all notice elements concerning his claim. 

In addition to its duty to notify, VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran. 

VA has not afforded the Veteran a VA medical examination in the matter adjudicated.  The Board finds that VA is not required to provide an examination or obtain an opinion in this matter because the Board does not dispute the existence of leukopenia; and because there is no indication of underlying disability.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006) and Duenas v. Principi, 18 Vet. App. 512 (2004).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim. 
Therefore, no further assistance to the Veteran with the development of evidence is required.

2.  Petition to Reopen Previously Denied Claim 

The Veteran seeks entitlement to service connection for cervical dystonia. 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  38 U.S.C.A. §§ 7104(b); 7105; 38 C.F.R. § 20.1100; 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court of Appeals of Veterans Claims (Court) has stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran originally filed his claim for service connection for cervical dystonia in April 2003, and his claim was denied in an August 2003 rating decision.  In the 2003 rating decision, RO denied the Veteran's cervical dystonia claim because the evidence failed to demonstrate that his current diagnosed disorder was incurred during his period of service or was otherwise related to his period of service.  The Veteran did not appeal, and new and material evidence was not received within one year of the decision.  Accordingly, the 2003 rating decision became final.  See 38 C.F.R. §§ 20.302, 20.1103.  The Veteran now seeks to reopen his previously denied claim. 

Evidence of record at the time of the 2003 final decision consisted of the Veteran's service treatment and personnel records, post-service private and VA medical records, as well as the Veteran's lay statements and contention that his claimed condition was related to his period of service. 

None of the Veteran's service treatment records show complaints, treatment or diagnosis for cervical dystonia.  His service personnel records confirm that he had qualifying service in the Republic of Vietnam, and his exposure to herbicide agents during service is presumed.  38 C.F.R. 3.309(e).  Post-service treatment records show that the Veteran's cervical dystonia first manifested in 1999, and he was subsequently treated for cervical dystonia by various medical professionals.  

The additional evidence added to the claims folder since the August 2003 rating decision includes medical literature submitted by the Veteran that discusses the similarities between cervical dystonia and Parkinson's disease, and suggests that both disorders are believed to be associated with the same physiological dysfunction, although ultimate cause of the disorders remains unclear.  Notably, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e), in part, to add Parkinson's disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202 -16 (Aug. 31, 2010).  Since additional evidence suggests shared etiology to known disease associated with exposure to certain herbicide agents, the Board finds that the additional evidence is material to the previous denial of the Veteran's claim and it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for entitlement to service connection for cervical dystonia.  See Shade, 24 Vet. App. 110.  On that basis, the claim for service connection of cervical dystonia is reopened.  38 C.F.R. § 3.156.

3.  Service Connection 

The Veteran seeks entitlement to service connection for leukopenia.  Although a low white blood cell count was documented in service, the Veteran's service treatment records fail to reflect that he suffered from any chronic disability manifested by reduced white blood cell counts during active military service. 

As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran's service treatment records show a low white blood cell count in May 1976 and June 1976, but none of the service treatment records reflect a diagnosis of any underlying blood disorder.  Post-service treatment records also reflect laboratory findings of low white blood cell count and associated diagnosis of leukopenia.  See 2010 and 2012 private medical records.  None of the post-service evidence reflects a diagnosis of any underlying blood disorder.  Notably, the results from a March 2012 private bone marrow test were negative for evidence of a hematolymphoid malignancy or myelodysplasia. 

Leukopenia is a "condition involving abnormally fewer white blood cells."  See Watson v. Brown, 4 Vet. App. 189, 191 (1993).  Although there is evidence showing low white blood cell count in the Veteran's service treatment records, the Board notes that leukopenia in and of itself is not a "disability" for which service connection may be granted.  Leukopenia is merely an abnormal laboratory finding, and there is no evidence showing the Veteran has a causal or resultant disability due to his leukopenia.

Therefore, because leukopenia is not a disability for VA adjudicative purposes and the Veteran has not been shown to have a disability associated with his leukopenia, the preponderance of the evidence is against the Veteran's claim for service connection for leukopenia.



ORDER

New and material evidence has been received to reopen the claim for service connection for cervical dystonia, and the claim is reopened.

Entitlement to service connection for leukopenia is denied.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim of service connection for cervical dystonia, as due to herbicide exposure, to include Agent Orange.  

As noted above, the Veteran has presumed exposure to herbicides, to include Agent Orange based on his service in the Republic of Vietnam.  The competent medical evidence of record shows that the Veteran has been diagnosed with cervical dystonia, and he has not been diagnosed with a disease presumptively associated with exposure to certain herbicide agents, such as Parkinson's disease.  The Board notes that Parkinson's disease and cervical dystonia are distinctly separate diagnoses; however, the Veteran has submitted medical literature that demonstrates both disorders have similar manifestations and etiology.   

The Board notes that there is a potential/plausible relation between the Veteran's exposure to herbicides and to his current diagnosed cervical dystonia.  The Board notes that the medical literature demonstrates that the two disorders of Parkinson's and dystonia are related to dysfunction in the same body system, specifically dysfunction of the basal ganglia.  While the Veteran, nor the Board, is competent to speak to the etiology or relation between these two disease/disorders, the Board nonetheless finds that such assertion passes the low threshold to require the VA to request a clarifying medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board must remand this claim for a VA examination and medical opinion, before the Board can appropriately adjudicate the issue on the merits.
Accordingly, the case is REMANDED for the following action:
 
1.  Seek the Veteran's assistance in obtaining any outstanding VA, non-VA, or other medical treatment for his claimed condition that is not of record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO should then obtain these records and associate them with the claims folder.  The Veteran may also submit any evidence or further argument relative to the claim at issue.
 
2.  After the above has been completed, schedule the Veteran for a VA examination with an appropriate VA examiner to ascertain the nature and etiology of his cervical dystonia, addressing whether the Veteran's disorder is related to his military service, to include his exposure to herbicides, which has been conceded by the VA.  The examiner should specifically address the medical literature that the Veteran provided that discusses similarities between Parkinson's disease and dystonia.

The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.  All testing deemed necessary should be performed.  The examiner must review all medical evidence associated with the claims file, and note that he/she has done so. 

A complete rationale for any opinion expressed should be included in the examination report. 
 
3.  After obtaining the requested development and associating it with the claims file, readjudicate the Veteran's claim.  If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


